

115 HR 450 IH: To amend title 10, United States Code, to ensure that every military chaplain has the prerogative to close a prayer outside of a religious service according to the dictates of the chaplain’s own conscience.
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 450IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Jones introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that every military chaplain has the prerogative
			 to close a prayer outside of a religious service according to the dictates
			 of the chaplain’s own conscience.
	
		1.Protection of the religious freedom of military chaplains to close a prayer outside of a religious
			 service according to the dictates of the chaplain’s conscience
 (a)Chaplain-Led programsSection 1789 of title 10, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)If called upon to lead a prayer during a chaplain-led program referred to in subsection (a), a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
 (b)United States ArmySection 3547 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
 (c)United States Military AcademySection 4337 of title 10, United States Code, is amended— (1)by inserting (a) before There; and
 (2)by adding at the end the following new subsection:  (b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the prerogative to close the prayer according to the dictates of the Chaplain’s conscience..
 (d)United States Navy and Marine CorpsSection 6031 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (d)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
 (e)United States Air ForceSection 8547 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the prerogative to close the prayer according to the dictates of the chaplain’s own conscience..
 (f)United States Air Force AcademySection 9337 of title 10, United States Code, is amended— (1)by inserting (a) before There; and
 (2)by adding at the end the following new subsection:  (b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the prerogative to close the prayer according to the dictates of the Chaplain’s conscience..
				